Citation Nr: 1514466	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-02 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The appellant had inactive duty for training (INACDUTRA) from October 1965 to March 1966 in the Virginia Army National Guard.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This case was denied by the Board in February 2006.  The appellant appealed to the United States Court of Appeals for Veterans Claims (Court), and a November 2007 Memorandum Decision vacated and remanded the case back to the Board for additional development.  The case was subsequently denied by the Board in August 2009.  The appellant attempted to reopen the claim for service connection for heart disease in March 2011, which was denied by the RO in June 2011.  The appellant was notified of the denial later in June 2011 and timely appealed.


FINDINGS OF FACT

1.  A claim for entitlement to service connection for heart disease was denied by the Board in an August 2009 decision that was not appealed.   

2.  The evidence received since the August 2009 denial does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The August 2009 Board denial of the appellant's claim of entitlement to service connection for heart disease is final.  38 U.S.C.A. §§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2009).

2.  Evidence received since the August 2009 Board denial is not new and material; thus, this claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2014).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

With respect to a claim of whether new and material evidence has been presented to reopen the claim for service connection, in Kent. v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a veteran of the evidence and information that is necessary to reopen the claim and VA must notify a veteran of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  The Court also held that VA's obligation to provide a veteran with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.

The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, VA to examine the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.
The VCAA notification letter provided to the appellant in April 2011 complies with the holding in Kent.  In essence, this letter informed the appellant that his claim for service connection for heart disease was previously denied because the appellant did not perform any active duty or active duty for training and his heart disease was not permanently worsened by his INACDUTRA.  

The Board concludes that all available evidence that is pertinent to the claim decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claim.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  The appellant has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2014).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the appellant.


Analysis of the Claim

The appellant contends that his INACDUTRA training aggravated his rheumatic fever and mitral insufficiency, resulted in syncopal episodes, a myocardial infarction, and heart disease.  

In general, unappealed Board decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  



"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In order for the appellant's claim to be reopened, new and material evidence must be submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  There must be new and material evidence as to any aspect of the appellant's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be evidence that the appellant had an injury or a heart attack during his INACDUTRA.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury suffered or a disease contracted in line of duty, in the active military, naval or air service.  38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) (2008).  The United States will pay to any veteran thus disabled, who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation as provided in Subchapter II of Title 38 of the U.S. Code, but no compensation shall be paid if the disability is a result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1110 (2014). 

A "veteran" is an individual who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2014). 

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. 
§ 3.6(a) (2014). 

The term "in line of duty" means an injury or disease incurred or aggravated during a period of active military, naval, or air service unless such injury or disease was the result of the Veteran's own misconduct.  38 C.F.R. § 3.1(m) (2014). 

The term "active duty" means full-time duty in the Armed Forces, other than active duty for training and certain full-time duty as a commissioned officer or as a cadet at the U.S. Military, Air Force, or Coast Guard Academy, or as a midshipman at the U.S. Naval Academy, or authorized travel to or from such duty or service.  38 U.S.C.A. § 101(21) (West 2002); 38 C.F.R. § 3.6(b) (2014). 

The term "active duty for training" means full-time duty in the Armed Forces performed by Reserves for training purposes, certain full-time duty performed by commissioned officers, certain full-time duty performed by a member of a Senior Reserve Officers' Training Corps program, and full-time duty performed by a member of the Army or Air National Guard of any State, full-time duty under section 316, 502, 503, 504, or 505 of title 32 or the corresponding provisions of law.  38 U.S.C.A. § 101(21) (West 2002); 38 C.F.R. § 3.6(c) (2014). 

The term "inactive duty for training" includes duty (other than full time duty) performed by a member of the National Guard of any State, under 32 U.S.C. 316, 502, 503, 504, or 505, or the prior corresponding provisions of law.  38 C.F.R. § 3.6(d) (2014). 

The evidence on file at the time of the August 2009 denial consisted of the appellant's service treatment records, private and VA treatment and examination records dated from January 2003 through November 2004, and statements by and on behalf of the appellant.

The appellant's heart was noted to be normal on his October 1965 medical examination report.  Included with the National Guard records is an individual sick slip dated March 13, 1966 which states that the appellant passed out and contains remarks of "Pt. blacked out after short run.  History of several years of Rheumatic fever "heart trouble" known about by this exercise.  Carried paper bag to breathe into school several years for hyper oxygen therapy." 

A March 22, 1966 report of medical examination, for the purpose of medical discharge, shows a normal clinical evaluation of the appellant's heart.  Also listed are abnormal psychiatric and neurologic clinical evaluations.  It was noted that the appellant was "very tense & extremely nervous."  Other remarks included "Hyperventilation Heart: Mitral Insuf. moderate."

In February 2003, the appellant submitted a one sentence letter and three pages of clinical notes from M. Johnson, M.D.  In the letter, Dr. Johnson noted that the appellant had had a myocardial infarction and had atherosclerotic cardiovascular disease and "as (sic) hard (sic) troubles related to rheumatic fever."  The letter is undated but the accompanying clinical notes are dated in January 2003.  

According to an October 2004 echocardiogram from Parkwest Medical Center, the appellant had borderline left ventricular hypertrophy with diastolic dysfunction, moderate mitral insufficiency, and mild pulmonary hypertension.  Results from an October 2004 stress test with stress electrocardiogram were negative for ischemia; it was noted that the appellant had severe hypertension. 

In October 2004, the appellant underwent a VA examination, including a review of the claims file and interview with the appellant.  The appellant did not report any injury during service or that he had an acute myocardial infarction, cardiac arrest, or cardiovascular accident during any period of INACDUTRA.  The examiner diagnosed the appellant with status post rheumatic fever with moderate mitral insufficiency and mild hypertensive vascular disease.  The examiner did not believe that the appellant's short period of service worsened his heart condition.

The only evidence received since August 2009 is a September 2010 statement from a private physician and written statements by and on behalf of the appellant.  

According to a September 2010 statement from Dr. Johnson, exertion during basic training, along with the appellant's history of rheumatic fever and subsequent mitral valve abnormality, could have resulted in the syncopal events during the appellant's INACDUTRA.

The appellant submitted a statement in February 2013 in which he contended that his pre-service rheumatic fever left him vulnerable to heart disease, that his ACDUTRA training in service resulted in several black-outs, and that this training ultimately resulted in chronic heart disease.

The Board has reviewed the evidence received into the record since the August 2009 denial and finds that new and material evidence has not been submitted sufficient to reopen the claim for service connection for heart disease.  

Although the statements added to the claims file since August 2009 are "new" because they were not previously of record, they do not contain any evidence which relates to "unestablished facts necessary to substantiate the claim."  Although Dr. Johnson's September 2010 statement relates the Veteran's basic training to his episodes of blacking out, this statement does not show that the appellant had an injury during INACDUTRA training or that an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training, as required under 38 C.F.R. § 3.6(a) to warrant entitlement to service connection when the appellant has only INACDUTRA.

Although the appellant is competent to report his complaints related to his heart, such as chest pain, he is not competent to opine that his problems during INACDUTRA involved an injury or a myocardial infarction, meaning a heart attack.  The diagnosis of a heart attack and the determination of the etiology of such a disability are medical questions requiring medical expertise.

In other words, the additional evidence received since the August 2009 Board denial does not relate to the unestablished facts necessary to substantiate the claim by showing that the appellant had an injury or a heart attack during his INACDUTRA.  Accordingly, the Board finds that the claim for service connection for heart disease is not reopened.


ORDER

As new and material evidence has not been received, the previously denied claim of service connection for heart disease is not reopened and the appeal is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


